Citation Nr: 0809338	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1979 to February 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) that denied the veteran a compensable 
evaluation for his service-connected right knee disability.  
In an October 2007 decision (during the course of the 
appeal), the RO increased the disability evaluation to 10 
percent disabling from August 2004 (the date the increased 
rating claim was filed).


FINDING OF FACT

The veteran's right knee disability is not manifested by 
limitation of flexion to less than 80 degrees, limitation of 
extension to more than 0 degrees, instability, ankylosis, 
malunion, or cartilage abnormality.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, 38 U.S.C.A. §  5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In September 2004 and August 2007, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing 
notice of what the evidence needed to demonstrate, of his and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that he should provide, or ask the 
VA to obtain.  The August 2007 notice letter also informed 
the veteran that disabilities are rated on the basis of 
diagnostic codes and told the veteran of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  Although the August 2007 notice 
letter postdated the initial adjudication, no prejudice 
resulted as the claim was subsequently readjudicated after 
each letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the right knee 
disability and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
September 2005 Statement of the Case.  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, and the veteran had ample 
time to submit evidence.  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to this claim, such as obtaining medical 
records and providing VA examinations.  Consequently, the 
Board finds that the duty to notify and assist has been 
satisfied.  

For historical purposes, it is noted that service connection 
was established for a right knee disorder by the RO in a 
November 1999 decision, based on in-service treatment for 
right knee pain and an in-service diagnosis of chondromalacia 
patella.  The veteran was initially assigned a noncompensable 
rating, and as noted above, the rating was increased to 10 
percent during the course of this appeal.  The veteran claims 
that a higher evaluation is warranted.  

A February 2004 VA examination record reports the veteran's 
history of "some swelling" and fairly constant pain with 
use of the right knee, and he reported that he occasionally 
wore a brace on the knee.  The veteran denied locking of the 
knee.  The examiner noted that the veteran had a normal gait 
and no ambulatory device, and there was no evidence of 
swelling or deformity.  The veteran was able to flex to 100 
degrees and extend to 0 degrees, with no increased pain, 
fatigue, or additional loss of motion after repetition.  P-
drawer sign and McMurray's tests were negative.  

May 2006 Fort Loudoun Medical Center emergency treatment 
records reports the veteran's history of right knee pain.  
The records notes that the veteran wanted testing done while 
his knee hurt, because he normally only gets tested at the VA 
when it does not hurt.  The records note that the veteran was 
limping and the right knee was swollen.  Range of motion and 
stability were "good."  

A June 2006 VA treatment record reports that the knees had 
"good range of motion with no ligament laxity, effusion or 
swelling apparent," and no abnormality bilaterally.  
Additionally, the examiner noted that the veteran ambulated 
independently and transferred from the chair to the 
examination table easily and without difficulty.  X-ray 
images of the right knee were normal.  

A July 2006 VA examination record reports the veteran's 
history of persistent pain in the right knee that increased 
with activity.  The record notes that the veteran was treated 
with medication, physical therapy, and bracing.  The veteran 
had an antalgic gait, and he reported that he used a cane 
frequently.  The veteran denied giving way, instability, 
stiffness, weakness, and episodes of dislocation or 
subluxation, though he reported that he had locking episodes 
several times a week.  Physical examination revealed that the 
veteran had tenderness, painful movement, and weakness, but 
no crepitation, clicks or snaps, grinding, instability, 
effusion, dislocation, or patellar abnormality.  Locking was 
noted, and a McMurray's test was positive.  Extension was to 
0 degrees, with no finding of pain on motion or loss of 
motion after repetitive use.  The veteran could also actively 
flex to 100 degrees, with pain beginning at 100 degrees, and 
passively flex to 120 degrees, with pain beginning at 100 
degrees.  Flexion was additionally limited to 90 degrees 
after strong resistance, with pain beginning at 80 degrees, 
and limited to 90 degrees on repetitive use.  Pain was noted 
to be the factor most responsible for additional loss of 
motion.  The examiner diagnosed the veteran with 
chondromalacia and internal derangement of the right knee.  

Finally, a July 2007 VA treatment record reports that the 
veteran had normal legs and ambulated independently, 
transferring from the chair to the examination table easily 
and without difficulty.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A relatively recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The veteran's right knee disability is rated at 10 percent 
under Diagnostic Code (DC) 5260 for limitation of flexion.  
DC 5260 provides a 10 percent rating for flexion limited to 
45 degrees and a 20 percent rating for flexion limited to 30 
degrees.  The Board notes that the appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The evidence indicates that the veteran can flex to at 
least 80 degrees, even after consideration of pain and 
additional loss of motion due to repetition and resistance.  
This range of motion is too significant to warrant a higher 
rating under DC 5260, and the Board notes that the current 10 
percent rating was assessed after consideration of pain upon 
movement and weakness in accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. §§ 4.40; 
4.45.  Consequently, a rating in excess of 10 percent is not 
warranted under DC 5260.  

A separate rating is additionally not available for either 
limitation of extension or instability.  See VAOPGCPREC 23-
97; VAOGCPREC 9-2004.  DC 5261, which rates limitation of 
extension, provides a 10 percent rating for extension limited 
to 10 degrees, and DC 5257, which rates instability, provides 
a 10 percent rating for slight instability or recurrent 
subluxation.  The veteran has always been noted to extend 
fully to 0 degrees, and the medical records consistently 
report negative findings as to instability or laxity.  Based 
on the foregoing, a separate rating is not available for the 
veteran's right knee disability, and a rating in excess of 10 
percent is denied.  

A rating in excess of 10 percent is also not warranted under 
any of the other rating criteria pertaining to the knee 
because there is no evidence of ankylosis, cartilage 
abnormality, or malunion of the tibia and fibula.  
Consequently, a rating in excess of 10 percent for the 
veteran's right knee disability, during the entire relevant 
time period is denied.




ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


